Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 11, 2015

                                           No. 04-14-00519-CV

                              IN RE STATE FARM FIRE & CAS.CO.

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

      In accordance with the Court’s opinion of this date, the petition for a writ of mandamus is
DISMISSED. All costs of this proceeding are assessed against real party in interest, Ronald
Mensch. The court’s opinion will issue at a later date.


           It is so ORDERED on March 11, 2015.


                                                           PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court




           1
             This proceeding arises out of Cause No. 2010-CI-02326, styled Ronald Mensch v. State Farm Fire &
Casualty Company and Texas Department of Insurance - Division of Workers’ Compensation, pending in the 73rd
Judicial District Court, Bexar County, Texas. The Honorable Barbara Hanson Nellermoe signed the order that gave
rise to this proceeding.